Exhibit 10.1
 
SEVENTH AMENDMENT TO FOURTH
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 23, 2012 (this "Amendment"), is by and among (a) NEXSTAR
BROADCASTING, INC. (the "Borrower"), a Delaware corporation, (b) NEXSTAR
BROADCASTING GROUP, INC. (the "Ultimate Parent"), a Delaware corporation,
(c) NEXSTAR FINANCE HOLDINGS, INC. ("Nexstar Finance Holdings"), a Delaware
corporation, (d) certain Lenders (as defined below) and (e) BANK OF AMERICA,
N.A., as administrative agent (the "Administrative Agent") for itself and the
other Lenders party to that certain Fourth Amended and Restated Credit
Agreement, dated April 1, 2005, as amended by that certain First Amendment to
Fourth Amended and Restated Credit Agreement, dated as of October 18, 2005, that
certain Second Amendment to Fourth Amended and Restated Credit Agreement, dated
as of October 8, 2009, that certain Third Amendment to Fourth Amended and
Restated Credit Agreement, dated as of April 19, 2010, that certain Fourth
Amendment to Fourth Amended and Restated Credit Agreement dated as of April 15,
2011, that certain Fifth Amendment to Fourth Amended and Restated Credit
Agreement, dated as of July 29, 2011, and that certain Sixth Amendment to Fourth
Amended and Restated Credit Agreement, dated as of September 19, 2012 (as
further amended, supplemented, and restated or otherwise modified and in effect
from time to time, the "Credit Agreement"), by and among the Borrower, the
Ultimate Parent, Nexstar Finance Holdings, the lending institutions party
thereto (the "Lenders") and the Administrative Agent.  Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement.
 
WHEREAS, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
several Lenders party to this Amendment (which Lenders constitute the Majority
Lenders and the Majority Revolver Lenders as required under the Credit Agreement
to effect the amendment intended hereby) and the Administrative Agent have
agreed to modify certain terms and conditions of the Credit Agreement as
specifically set forth in this Amendment.
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
Majority Lenders, the Majority Revolver Lenders and the Administrative Agent
hereby agree as follows:
 
§1. Amendment to Defined Terms.  The definition of "Indebtedness" in Section
1.01 of the Credit Agreement is hereby restated in its entirety to read as
follows:
 
"Indebtedness" of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (x) trade payables
entered into in the ordinary course of business pursuant to ordinary terms and
(y) ordinary course purchase price adjustments); (iii) all reimbursement or
payment obligations with respect to letters of credit or non-contingent
 
 
 

--------------------------------------------------------------------------------

 

reimbursement or payment obligations with respect to bankers' acceptances,
surety bonds and similar documents; (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); (vi) all Capital Lease Obligations;
(vii) all net obligations with respect to Interest Rate Protection Agreements;
(viii) Disqualified Stock; (ix) all indebtedness referred to in clauses (i)
through (viii) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness (in which event the amount thereof shall not be deemed to exceed
the fair value of such property); and (x) all Guaranty Obligations in respect of
obligations of the kinds referred to in clauses (i) through (ix) above; provided
that, notwithstanding the foregoing and with respect to the calculation of
Indebtedness in connection with the Consolidated First Lien Indebtedness Ratio,
the Consolidated Senior Secured Ratio and the Consolidated Total Leverage Ratio
only, in connection with the issuance of Permitted Refinancing Indebtedness and
the repayment of any Unsecured Notes or 2010 Senior Second Lien Secured Notes in
accordance with the terms hereof, to the extent that both the Permitted
Refinancing Indebtedness and the amount of such Unsecured Notes or 2010 Senior
Second Lien Secured Notes would otherwise be included in the calculation of
Indebtedness, the amount of funds being held for repayment of such Unsecured
Notes or 2010 Senior Second Lien Secured Notes shall be excluded from the
calculation of Indebtedness through and including December 31, 2012.
 
§2. Amendment to Section 2.04(b) of the Credit Agreement.  Section 2.04(b) of
the Credit Agreement is hereby restated in its entirety to read as follows:
 
(b)           Mandatory.  The Aggregate Revolving Commitment shall be
automatically and immediately reduced without notice to the Borrower or any
other Credit Party:
 
(i) on such date and by the amount of any prepayment required to be made under
any of Sections 2.06(b), (c), (d), (e) or (f) (without duplication) that is
applied to prepay the Revolving Loans in accordance with the terms of
Section 2.06, provided that, notwithstanding the foregoing, so long as there
exists no Default at such time, no such reduction in the Aggregate Revolving
Commitment will be made with respect to any prepayment required to be made under
Section 2.06(e)(ii) or Section 2.06(f),
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) on such date that any prepayment is required to be made under any of
Sections 2.06(b), (c), (d), (e) or (f) and the Outstanding Amount of the Term B
Loans is zero (or has been reduced to zero by such prepayment), such reduction
in the Aggregate Revolving Commitment to be in such amount of the Net Cash
Proceeds, Net Debt Proceeds, Net Issuance Proceeds and/or Extraordinary
Receipts, as applicable, that are not applied to prepay the Term B Loans but
would have been if the Outstanding Amount of such Term B Loans was in excess of
such proceeds, provided that, notwithstanding the foregoing, so long as there
exists no Default at such time, no such reduction in the Aggregate Revolving
Commitment will be made with respect to any prepayment required to be made under
Section 2.06(e)(ii) or Section 2.06(f), and
 
(iii) if after giving effect to any reduction or termination of Aggregate
Revolving Commitment under this Section 2.04 the Letter of Credit Sublimit
exceeds the Aggregate Revolving Commitment at such time, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.
 
§3. Amendment to Section 2.06(e)(ii) of the Credit Agreement.  Section
2.06(e)(ii) of the Credit Agreement is hereby restated in its entirety to read
as follows:
 
(ii)           If on any date any Nexstar Entity shall incur or issue any
Permitted Refinancing Indebtedness pursuant to Section 7.05(i) and 100% of the
Net Debt Proceeds from the issuance of such Permitted Refinancing Indebtedness
is not used to redeem or refinance the Unsecured Notes or the 2010 Senior Second
Lien Secured Notes within 90 days after the receipt by any Credit Party thereof,
then on the date that is 91 days after such issuance or incurrence, an amount
equal to the amount of the Net Debt Proceeds not so used shall be applied to
prepay outstanding principal of the Term B Loans and the Revolving Loans, on a
pro rata basis among such Loans (with no corresponding reduction in the
Aggregate Revolving Commitment in the amount of such prepayment of Revolving
Loans).


§4. Amendment to Section 2.06(f) of the Credit Agreement.  Section 2.06(f) of
the Credit Agreement is hereby restated in its entirety to read as follows:
 
(f)           Anti-Cash Hoarding.  Except with respect to Net Debt Proceeds of
not more than $250,000,000 received in connection with the issuance of any
Nexstar Broadcasting, Inc. Senior Notes due 2020, to the extent such funds are
being held for repayment of the (i) 7% Senior Subordinated PIK Notes due 2014,
issued by Nexstar Broadcasting, Inc. and (ii) 7% Senior Subordinated Notes due
2014, issued by Nexstar Broadcasting, Inc., if on any day after the Third
Amendment Effective Date the sum of cash and Cash Equivalents of the Nexstar
Entities together with the cash and Cash Equivalents of the Mission Entities
aggregate among all such entities in excess of $25,000,000, then, to the extent
 
 
 

--------------------------------------------------------------------------------

 

such excess exists on the following day, the Borrower or the Mission Entities
shall apply such amounts in excess of $25,000,000 on the following day to prepay
the outstanding principal of Loans and/or Mission Loans, at the Borrower's
election, such that the aggregate cash and Cash Equivalents of the Nexstar
Entities and the Mission Entities shall not exceed $25,000,000 (applied as to
(1) Loans, among the Term B Loans and Revolving Loans on a pro rata basis among
such Loans, with a corresponding reduction in the Aggregate Revolving Commitment
in the amount of such amount applied to prepay the Revolving Loans and
(2) Mission Loans, among the "Term B Loans" and "Revolving Loans" (as each is
defined in the Mission Credit Agreement) on a pro rata basis among such loans,
with a corresponding reduction in the "Aggregate Revolving Commitment" (as
defined in the Mission Credit Agreement) in the amount of such amount applied to
prepay the "Revolving Loans"), provided that, notwithstanding the foregoing, if
there exists no Default on such day
 
(i)           or the following day, such amounts shall be applied to prepay
either or both of (A) the Revolving Loans and will not result in a reduction in
the Aggregate Revolving Commitment and (B) the "Revolving Loans" (as defined in
the Mission Credit Agreement) and will not result in a reduction in the
"Aggregate Revolving Commitment" (as defined in the Mission Credit Agreement),
 
(ii)           or any date prior to the application by the Borrower of such
excess amount as permitted below, to the extent such excess amount is created or
caused by (A) the Net Debt Proceeds of Permitted Refinancing Indebtedness issued
in accordance with Section 7.05(i) being held to repurchase Indebtedness in
accordance with the terms of Section 7.16, such excess amount constituting Net
Debt Proceeds shall only reduce the outstanding Revolving Loans and will not
reduce the outstanding Term B Loans (and, to the extent there are no outstanding
Revolving Loans, the Borrower shall not be required to take any action hereunder
until such time as there are outstanding Revolving Loans), and (B) the Net Cash
Proceeds from Dispositions that are not required by the terms of this
Section 2.06 to prepay the Loans hereunder, such Net Cash Proceeds shall only
reduce the outstanding Revolving Loans and will not reduce the outstanding Term
B Loans (and, to the extent there are no outstanding Revolving Loans, the
Borrower shall not be required to take any action hereunder until such time as
there are outstanding Revolving Loans),
 
provided further that, (I) in the case of clause (ii)(A) immediately preceding,
if such Net Debt Proceeds are not applied to reduce outstanding amounts under
any of the Unsecured Notes or the 2010 Senior Second Lien Secured Notes within
90 days after their receipt by the applicable Credit Party or Credit Parties,
such proceeds shall be applied in accordance with the terms of
Section 2.06(e)(ii) and (II) in the case of clause (ii)(B) immediately
preceding, if such Net Cash Proceeds are not applied to reduce outstanding
amounts under any of the Unsecured Notes or the 2010 Senior Second Lien Secured
Notes within 90 days after their receipt
 
 
 

--------------------------------------------------------------------------------

 

by the applicable Credit Party or Credit Parties, such unused amount shall be
included in cash or Cash Equivalents as it otherwise would have without giving
effect to clause (ii) of the first proviso of this Section 2.06(f).
 
§5. Addition of Section 6.27 to the Credit Agreement.  A new Section 6.27 to the
Credit Agreement is hereby added in its entirety to read as follows:
 
6.27           Tender Offer for Unsecured Notes.  Borrower shall, not later than
December 31, 2012, consummate a tender offer for any and all of the (a) 7%
Senior Subordinated PIK Notes due 2014, issued by Nexstar Broadcasting, Inc. and
(b) 7% Senior Subordinated Notes due 2014, issued by Nexstar Broadcasting, Inc.
 
§6. Amendment to Section 7.05(i) of the Credit Agreement.  Section 7.05(i) of
the Credit Agreement is hereby restated in its entirety to read as follows:
 
(i)           so long as (i) no Default exists before and after giving effect to
the incurrence thereof, (ii) such Permitted Refinancing Indebtedness is issued
by the Borrower for cash only, (iii) such Permitted Refinancing Indebtedness is
only issued to, and 100% of the Net Debt Proceeds of the issuance of such
Permitted Refinancing Indebtedness is used to (A) prepay the Loans and
Obligations at par in accordance with the terms of Section 2.06(e) and Section
7.16(a), (B) to refinance or redeem any of the Unsecured Notes or (C) refinance
or redeem any of the 2010 Senior Second Lien Secured Notes, and in each case the
principal amount of such Permitted Refinancing Indebtedness shall not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness
refinanced; (iv) such Indebtedness shall have a final maturity date not earlier
than 180 days after the Stated Term B Maturity Date, and (v) no voluntary or
scheduled repayments, prepayments, redemptions, repurchases or other return of
principal, cancellation of principal or like transaction shall be required
(other than pursuant to customary change of control provisions or asset sale
offers similar to those in the 2010 Indenture Documentation) or made with
respect to the principal of such Indebtedness (including, without limitation,
any redemption, defeasance, setting aside of funds, or other provision for, or
assurance of, payment),
 
(x)          the Borrower may incur additional senior second lien secured notes,
such Indebtedness to be on terms and conditions, and pursuant to documentation,
acceptable to the Administrative Agent in its reasonable discretion (provided
that, notwithstanding the foregoing, in no event shall such terms, conditions
and documentation be less favorable in any material respect to the Lenders than
the 2010 Indenture Documentation and the 2010 Intercreditor Agreement, except
with respect to pricing terms) (the "Additional Senior Second Lien Secured
Notes") provided that, (1) the Consolidated Senior Secured Leverage Ratio will
not exceed 5.50 to 1.00 (determined on a pro forma basis as of the date of
incurrence of such Indebtedness after giving effect to the borrowing of such
Indebtedness), (2) the Holders of the Additional Senior Second Lien
 
 
 

--------------------------------------------------------------------------------

 

Secured Notes and the Administrative Agent on behalf of the Secured Parties
shall have entered into (A) a joinder to the 2010 Intercreditor Agreement in
form and substance reasonably satisfactory to the parties thereto or (B) an
intercreditor agreement regarding the priority of the Liens and security
interests in the Collateral, among the Secured Parties and the Holders of the
Additional Senior Second Lien Secured Notes, and the attendant rights and
obligations in connection therewith, on terms and conditions, and subject to
documentation acceptable to the Administrative Agent in its reasonable
discretion (provided that, notwithstanding the foregoing, in no event shall such
terms, conditions and documentation be less favorable in any material respect to
the Lenders than the 2010 Intercreditor Agreement) (the "Intercreditor
Agreement"), and (3) any amendment, waiver, consent or other modification to
this Agreement or any other Loan Document necessary in order to effectuate the
intent of this Section 7.05(i) and the issuance of the Additional Senior Second
Lien Secured Notes may be made by the Administrative Agent in its discretion,
and the Majority Revolver Lenders and the Majority Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders, but in no event shall any such amendment
reflect any other change to this Agreement or any of the Loan Documents except
those changes necessary to give effect to the provisions of this Section 7.05(i)
unless such changes are agreed to by the Borrower and the requisite required
Lenders as provided by the terms of Section 10.01;
 
(y)          the Borrower or the Ultimate Parent may incur unsecured
Indebtedness that is fully subordinated to the Obligations and Mission
Obligations, such unsecured and subordinated Indebtedness to be on terms and
conditions, and pursuant to documentation, acceptable to the Administrative
Agent in its reasonable discretion (provided that, in no event shall such
documentation include any covenant or default which is more restrictive in any
material respect than the covenants and Defaults under this Agreement and the
Loan Documents) (the "Additional Subordinated Notes") provided that, (1) there
are no cash principal payments due on such Additional Subordinated Notes (other
than pursuant to customary change of control provisions similar to those in the
2010 Indenture Documentation) prior to the Stated Term B Maturity Date, and
(2) any amendment, waiver, consent or other modification to this Agreement or
any other Loan Document necessary in order to effectuate the intent of this
Section 7.05(i) and the issuance of the Additional Subordinated Notes may be
made by the Administrative Agent on behalf of the Lenders in its discretion, and
the Majority Revolver Lenders and the Majority Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders, but in no event shall any such amendment
reflect any other change to this Agreement or any of the Loan Documents except
those
 
 
 

--------------------------------------------------------------------------------

 

changes necessary to give effect to the provisions of this Section 7.05(i)
unless such changes are agreed to by the Borrower and the requisite required
Lenders as provided by the terms of Section 10.01; and
 
(z)          so long as the Credit Parties comply with the provisions of Section
6.16 and the other provisions of this Agreement and the Loan Documents (and the
comparable provisions and Mission Loan Documents), the Borrower or the Ultimate
Parent may incur unsecured Indebtedness, such Indebtedness to be on terms and
conditions, and pursuant to documentation acceptable to the Administrative Agent
in its reasonable discretion (provided that, in no event shall such
documentation include any covenant or default which is more restrictive in any
material respect than the covenants and Defaults under this Agreement and the
Loan Documents) (the "Additional Unsecured Notes") provided that, any amendment,
waiver, consent or other modification to this Agreement or any other Loan
Document necessary in order to effectuate the intent of this Section 7.05(i) and
the issuance of the Additional Unsecured Notes may be made by the Administrative
Agent in its discretion on behalf of the Lenders, and the Majority Revolver
Lenders and the Majority Lenders hereby authorize the Administrative Agent to
enter into such amendment, consent, waiver or other modification on behalf of
the Lenders, but in no event shall any such amendment reflect any other change
to this Agreement or any of the Loan Documents except those changes necessary to
give effect to the provisions of this Section 7.05(i) unless such changes are
agreed to by the Borrower and the requisite required Lenders as provided by the
terms of Section 10.01.
 
The Additional Senior Second Lien Secured Notes, the Additional Unsecured Notes
and the Additional Subordinated Notes are collectively referred to herein as
"Permitted Refinancing Indebtedness."  In each case of issuance of any Permitted
Refinancing Indebtedness, (A) prior to the date of the incurrence thereof, the
Borrower shall have delivered to the Administrative Agent (1) a certificate of
the Borrower executed on its behalf by a Responsible Officer of the Borrower,
certifying and demonstrating in reasonable detail (x) compliance with each of
the financial covenants contained in Section 7.09 and, in the case of any
incurrence of Additional Senior Secured Second Liens Notes, compliance with the
requirement that the Consolidated Senior Secured Leverage Ratio will not exceed
5.50 to 1.00 (determined on a pro forma basis as of the date of incurrence of
such Indebtedness after giving effect to the borrowing of such Indebtedness), in
each case based on financial projections of the Borrower and its Subsidiaries
attached to such certificate which have been prepared on a Pro Forma Basis for
the period from the date of the proposed date of the incurrence of such
Permitted Refinancing Indebtedness to the Maturity Date of the latest to mature
of the Loans and (y) that no Default exists or will exist both before and after
giving effect to the incurrence of such Indebtedness and (2) a Pro Forma
Compliance Certificate of the Borrower prepared as of the date of the incurrence
of such Indebtedness giving effect to the incurrence of such Indebtedness and
the use(s) of the proceeds
 
 
 

--------------------------------------------------------------------------------

 

thereof, and (B) 100% of the Net Debt Proceeds from the issuance of Additional
Senior Second Lien Secured Notes, Additional Subordinated Notes and Additional
Unsecured Notes are used by the Borrower to (i) prepay the Loans and Obligations
at par in accordance with the terms of Section 7.16(a) or (ii) redeem or
refinance the Unsecured Notes or the 2010 Senior Second Lien Secured Notes in
accordance with the terms of this Agreement, in either case not later than
December 31, 2012;
 
§7. Conditions to Effectiveness.  This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
 
(a) there shall exist no Default both immediately before and after giving effect
to this Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Ultimate
Parent, Nexstar Finance Holdings, each Guarantor, the owners of the Capital
Stock of the Mission Borrowers (the "Pledgors"), the Majority Lenders and the
Majority Revolver Lenders; and
 
(c) the representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the date of this Amendment (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects);
 
(d) the Administrative Agent shall have received a copy of the executed Fifth
Amendment to the Mission Third Amended and Restated Credit Agreement on terms
reasonably acceptable to the Administrative Agent, and all conditions to
effectiveness of such Fifth Amendment shall have been satisfied or waived
(except the condition relating to the effectiveness of this Amendment); and
 
(e) the Administrative Agent shall have received such confirmations and
affirmations of any of the Loan Documents by the applicable Credit Parties as
reasonably requested by the Administrative Agent, in each case reasonably
acceptable to the Administrative Agent.
 
§8. Affirmation of Nexstar Entities.  Each of the Nexstar Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Mission Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Mission Credit Agreement and the Mission Loan Documents.
 
§9. Representations and Warranties.  Each of the Nexstar Entities represents and
warrants to the Administrative Agent and the Lenders, after giving effect to
this Amendment, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment), except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects and to the
extent that such representations and warranties relate specifically to a prior
date.
 
(b) Enforceability.  The execution and delivery by the Nexstar Entities of this
Amendment, and the performance by the Nexstar Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Nexstar Entities
and have been duly authorized by all necessary corporate proceedings.  This
Amendment and the Credit Agreement, as amended, and each of the Loan Documents
(and amendments, restatements and substitutions therefore in connection with
this Amendment) hereby, constitute valid and legally binding obligations of each
of the Nexstar Entities, enforceable against it in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws relating to or affecting the enforcement of creditors' rights
generally or by equitable principles of general applicability.
 
(c) No Default.  No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Nexstar Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.
 
(d) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Nexstar Entities in the case of any document or information not furnished
by any such Nexstar Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Nexstar Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Nexstar Entities taken as a whole as to which the Lenders do not have
access.
 
§10. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Nexstar Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set
 
 
 

--------------------------------------------------------------------------------

 

forth herein or pursuant to a written agreement executed in connection
herewith.  Nothing in this Amendment shall be construed to imply any willingness
on the part of the Administrative Agent or any Lender to grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.
 
§11. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§12. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
§13. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 
§14. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.
 
§15. Miscellaneous.  The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.  The
Borrower agrees to pay to the Administrative Agent, on demand by the
Administrative Agent, all reasonable out of pocket costs and expenses incurred
or sustained by the Administrative Agent in connection with the preparation of
this Amendment, including reasonable legal fees in accordance with Section 10.04
of the Credit Agreement.  The parties hereto acknowledge and agree that this
Amendment is subject to the terms of the 2010 Intercreditor Agreement.
 
§16. Consent of Mission Lenders.  By executing below, each Lender that is also a
Mission Lender hereby consents, as a Mission Lender, to the execution and
delivery of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 

 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 
The Borrower:
 
 
NEXSTAR BROADCASTING, INC.
 
By:         /s/ Thomas E.
Carter                                                                
                       Name: Thomas E. Carter
                       Title:   EVP, CFO
 
 
The Parent Guarantors:
 
 
NEXSTAR BROADCASTING GROUP, INC.
 
By:         /s/ Thomas E.
Carter                                                                
                       Name: Thomas E. Carter
                       Title:   EVP, CFO
 
 
NEXSTAR FINANCE HOLDINGS, INC.
 
By:         /s/ Thomas E.
Carter                                                                
                       Name: Thomas E. Carter
                       Title:   EVP, CFO
 
 
 

--------------------------------------------------------------------------------

 

The Administrative Agent:
 
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent

 
By:         /s/ Don B.
Pizon                                                                
                       Name: Don B. Pizon
                       Title:   Vice President
 

 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTORS AND PLEDGORS
 
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing Amendment and the Nexstar Entities’ execution thereof;
(b) joins the foregoing Amendment for the purpose of consenting to and being
bound by the provisions thereof, (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee and
secure, as applicable, the Obligations of the Borrower under the Credit
Agreement; (d) acknowledges and confirms that the liens and security interests
granted by such Guarantor or Pledgor, as applicable, pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor or Pledgor, as applicable, does not have any claim or cause of action
against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees or agents); and (f) acknowledges, affirms and
agrees that such Guarantor or Pledgor, as applicable, does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of their respective obligations, indebtedness or
liabilities to the Administrative Agent or any Lender.
 
 
The Guarantors:
 
 
MISSION BROADCASTING, INC.
 
By:         /s/ Dennis
Thatcher                                                                
                       Name: Dennis Thatcher
                       Title:   President and Treasurer
 
 
NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.
 
By:         /s/ Thomas E.
Carter                                                                
                       Name: Thomas E. Carter
                       Title:   EVP, CFO
 


 